Case 1:19-cv-22667-JEM Document 1 Entered on FLSD Docket 06/26/2019 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                           Miami Division
                                          Civil Action No.


 SHARON C. HARRELL, AN INDIVIDUAL,
                Plaintiff
           v.

 CARNIVAL CORPORATION
 d/b/a CARNIVAL CRUISE LINES;
 CARNIVAL CRUISE LINES, INC.
 AND DOES 1-20, INCLUSIVE,
                Defendant.
 _______________________________/

                                         COMPLAINT

        COMES NOW, Plaintiff Sharon C. Harrell, (hereinafter “Plaintiffs”), by and through

 counsel, and pursuant to the laws of the State of Florida, the laws of the United States of

 America and the Federal Rules of Civil Procedure, and file this Complaint against Carnival

 Corporation d/b/a Carnival Cruise Lines, Inc. and Does 1-20, inclusive (hereinafter

 “Defendants”). In support thereof, Plaintiffs would respectfully show unto this Honorable Court

 the following, to-wit:

        Plaintiff complains and alleges as follows:

        1. Plaintiff, SHARON C. HARRELL, (hereinafter referred to

 as “Plaintiff” and/or “Ms. Harrell”), charges that she suffered severe and continuing injuries,

 losses and harm, including permanent injuries and harm, and significant economic and non-

 economic injuries, as a result of Defendant’s negligence and/or gross negligence. Consequently,

 in this action, Plaintiff seeks an award of economic and non-economic damages.


                                                  1
    Case 1:19-cv-22667-JEM Document 1 Entered on FLSD Docket 06/26/2019 Page 2 of 7




                                       JURISDICTION AND VENUE
                                               JURISDICTION


         2. Pursuant to 28 U.S. Code Section 1332 et seq., this Court has diversity

     jurisdiction over this matter as the Parties are all citizens of different States and the value of the

     controversy exceeds seventy-five thousand dollars ($75,000.00), exclusive of interest and costs.

                                                    VENUE


         3. Venue is proper in the United States District Court, Southern District of Florida, pursuant

     to a forum selection clause in the cruise ticket/tour contract between Plaintiff and Carnival and/or

     because Defendant’s principal place of business is in Miami-Dade County, Florida.

                                                THE PARTIES


.       4. At all times material to this action the Parties were as follows:

             (a)     Plaintiff, Sharon C. Harrell, was, at all times relevant to this action, a resident of

     the State of North Carolina, County of Edgecombe;

                     (b)     Upon information and belief, at all times material to this action,

     Defendant, Carnival Corporation, was a foreign corporation, doing business as Carnival Cruise

     Lines, or Carnival Cruise Lines, Inc. (hereinafter, “CARNIVAL” or “Defendant”), and was a

     common carrier for cruise passengers (nationally and internationally) registered to do business in

     the State of Florida, with its principal business offices in the State of Florida, located in Dade

     County, city of Miami.



             5.      Each of the fictitious Defendant Does 1 through 20, inclusive, are sued because

     Plaintiff does not know their names and/or capacities at this time. Plaintiff will seek leave of the


                                                        2
Case 1:19-cv-22667-JEM Document 1 Entered on FLSD Docket 06/26/2019 Page 3 of 7



 court to amend this complaint when the true names and capacities of the Defendants designated

 herein as “Does” have been ascertained.

        6.      Each Defendant is sued as a joint-tortfeasor, aider-and-abetter, partner, joint-

 venturer, co-conspirator, officer, and/or agent or ostensible agent of every other Defendant,

 acting within the course and scope of such status, relationship, conspiracy and/or agency unless

 otherwise specified. Reference made in this complaint to “Defendant, and each of them,” shall

 be deemed to mean the acts of all Defendant acting jointly and/or severally and/or as joint-

 tortfeasors, joint-venturers, partners and aiders-and-abettors and/or co-conspirators acting in

 furtherance of a targeted goal unless otherwise stated.

                                  FACTS COMMON TO ALL CLAIMS


        7.      On July 3, 2018, while a paying passenger on board Defendant’s cruise ship,

 Plaintiff slipped and received significant and unresolved injuries and nerve damage to her left

 ankle, resulting in severe and ongoing pain and swelling with residual Complex Regional Pain

 Syndrome (CRPS).

        8.      The condition which caused Plaintiff to slip and incur the injuries, was

 Defendant’s failure to maintain the ship in a safe condition, allowing a spill of water to remain

 on the floor to be trampled through by passengers rather than promptly drying the spill which

 had, or in the ordinary course of due care and ship maintenance, should have, come to the

 attention of personnel.

        9.      A spill had occurred, and over the course of hours, a number of people slipped

 and/or nearly slipped in the spill, but Defendant’s personnel failed to take prompt actions to

 clean-up/dry the spill, leaving passengers at risk to injury.




                                                   3
Case 1:19-cv-22667-JEM Document 1 Entered on FLSD Docket 06/26/2019 Page 4 of 7



           10.   Plaintiff slipped in the spill, incurring injuries that turned out to be permanent and

 severe.

           11.   After Plaintiff slipped and injured herself, she learned that the condition had

 existed without cure for a period of time before her slip in the spill, and that others had reported

 witnessing others slip in the area.

           11.   The incident was reported to Defendant’s management onboard, and Plaintiff (and

 her friends) were told that ship personnel would review the incident from the ship’s security

 monitoring system.

           12.   Plaintiff was accorded treatment onboard, but her enjoyment of the cruise was

 destroyed, attributable to her injuries from the incident.

           13.   Plaintiff’s injuries have rendered her unable to continue her employment, and

 have subjected her to tremendous severe and enduring pain and suffering.

           14.   Defendant, as a common carrier serving the public for profit, had a duty to

 maintain its ships in a safe condition.

           15.   Defendant failed to properly inspect and take reasonable steps to make safe the

 conditions upon the ship which it knew, or should have known, presented an unreasonable risk of

 injury to patrons, customers, clients and/or guests of the ship.

           16.   Defendant failed to maintain the ship upon which Plaintiff cruised on July 3,

 2018, in a safe condition for the purposes intended, resulting in significant injuries, harm and

 losses to Plaintiff.

           17.   At the time of the incident causing Plaintiff’s injuries, Plaintiff was gainfully

 employed as an Oven Operator for Sara Lee Frozen Bakery of Tarboro, North Carolina.




                                                   4
Case 1:19-cv-22667-JEM Document 1 Entered on FLSD Docket 06/26/2019 Page 5 of 7



         18.    Following the incident causing Plaintiff’s injuries, Plaintiff attempted to return to

 her job as an Oven Operator, but found that the job’s requirement that she stand and move about

 on her feet cause significant swelling and pain in her left foot.

         19.    Plaintiff has now been permanently removed from her employment due to the

 uncontrollable nerve pain and recurring swelling she experiences when standing and/or walking

 for meaningful periods of time.

         20.    Plaintiff has been diagnoses as having residual Complex Regional Pain Syndrome

 (CRPS), and experiences depression, anxiety and post-traumatic stress.

         21.    To the severe distress of Plaintiff, she has been told by a treating physician that

 amputation may be her best course of action for treatment of the pain that she experiences.

         22.    The ongoing severe pain and swelling caused Plaintiff be the injuries she

 sustained because of the acts and omissions of Defendant, have rendered Plaintiff disabled for

 work.

                        COUNT ONE: NEGLIGENCE/GROSS NEGLIGENCE

         23.    Plaintiffs fully incorporate all of the factual allegations set out in Paragraphs 1-22,

 above to apply in support of this claim.

         24.    Defendant’s breach of the duty of care in the maintenance of its vessel directly

 caused and resulted in injury, losses and harm to Plaintiff.

         25.    As a direct and proximate result of Defendant’s actions which constitute

 negligence, Plaintiff suffered severe physical, mental and emotional injuries, losses and harm, for

 which Plaintiff seeks an award of economic and non-economic damages in an amount in excess

 of $1,000,000.00, sufficient to fully compensate Plaintiff.




                                                   5
Case 1:19-cv-22667-JEM Document 1 Entered on FLSD Docket 06/26/2019 Page 6 of 7



         26.         Defendant’s actions evidence a willful recklessness and disregard for the health

 and safety of its paying and invited guests, passengers, warranting the award of Punitive

 damages to protect the public by deterring such actions by Defendant in the future. Plaintiff

 prays for the award of punitive damages against the Defendant for is willful recklessness and

 disregard for the safety of its passengers.



                                          PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment as follows:

         1.          For economic damages for past and future loss of earnings, earnings capacity and

 medical costs, in excess of one million dollars ($1,000,000.00), as shall be established by proof

 at time of trial;

         2.          For non-economic damages in excess of one million dollars ($1,000,000.00), in

 compensation for Plaintiff's severe and enduring emotional distress that Defendant’s actions

 substantially and/or proximately caused, as shall be established by proof at time of trial;

         3.          Punitive damages;

         4.          For prejudgment interest; and

         5.          For such other relief that this court shall deem proper.

 Respectfully submitted, this 25th day of June 2019.


                                            By: _/s/ Lorenzo Williams
                                              LORENZO WILLIAMS




                                                       6
Case 1:19-cv-22667-JEM Document 1 Entered on FLSD Docket 06/26/2019 Page 7 of 7



                                    JURY TRIAL REQUEST



        Plaintiff hereby requests a trial by jury in the above-captioned matter.


                                         By: _/s/ Lorenzo Williams
                                             LORENZO WILLIAMS


 Lorenzo Williams, Esquire (FBN 249874)
 Gary, Williams, Parenti, Watson & Gary, P.L.L.C.
 221 S.E. Osceola Street
 Stuart, Florida 34994
 Telephone:(772) 283-8260
 Facsimile:(772) 219- 3365
 lw@williegary.com
 tcp@williegary.com
 Attorney for Plaintiff
 Sharon C. Harrell




                                                  7
